      Case 1:18-cv-01051-KWR-KK Document 179 Filed 12/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

R.P. and C.F.,

       Plaintiffs,

v.                                                   Case No. 1:18-cv-01051-KWR-KK

THE SANTA FE PUBLIC SCHOOLS;
GARY F. GREGOR, in his individual capacity;

       Defendants.

 ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF
        TIME TO FILE REPLY BRIEFS TO PLAINTIFFS’ RESPONSES
              [DOCS. 158, 159, 167, 168, 169, 170, 171, 172, 173]

       THIS MATTER comes before the Court on Defendants’ Unopposed Motion for Extension

of Time to File Reply Briefs to Plaintiffs’ Responses [Docs. 158, 159, 167, 168, 169, 170, 171,

172, 173]. The Court having reviewed the motion and the pleadings and being fully advised

therein, find the Motion is WELL-TAKEN and GRANTED. Accordingly, the Court further

FINDS and ORDERS:

       1. Defendants are allowed until January 29, 2021 to file replies to Plaintiffs’ Responses

           [Docs. 158, 159, 167, 168, 169, 170, 171, 172, and 173] and any motions to strike or

           other motions as may be appropriate.

       2. Plaintiffs are allowed until February 26, 2021, to file responses to any motions to strike

           or other motions that may be filed by Defendants.

       3. Defendants are allowed until March 22, 2021, to file replies to any responses to any

           motions to strike or other motions that may be filed.

       4. Defendants are allowed until March 22, 2021, to file a Notice of Completion of Briefing

           as to all matters before the Court.
      Case 1:18-cv-01051-KWR-KK Document 179 Filed 12/14/20 Page 2 of 2




       IT IS SO ORDERED.




APPROVED:

WALZ AND ASSOCIATES, P.C.

/s/ Jerry A. Walz
Jerry A. Walz, Esq.
Attorney for Santa Fe Public Schools
133 Eubank Blvd. NE
Albuquerque, NM 87123
Phone: 505-275-1800
jerryawalz@walzandassociates.com

ESQUIVEL & HOWINGTON, LLC

               /s/
MARTIN R. ESQUIVEL, ESQ.
KATHERINE A. HOWINGTON, ESQ.
Attorneys for Defendant Gary F. Gregor
111 Lomas NW, Suite 203
Albuquerque, NM 87102
(505) 933-6880
mesquivel@esqlawnm.com
khowington@esqlawnm.com

ROTHSTEIN DONATELLI LLP

               /s/
Carolyn M. “Cammie” Nichols
Attorney for Plaintiffs
500 4th St. NW, Suite 400
Albuquerque, NM 87102
(505) 243-1443
cmnichols@rothsteinlaw.com




                                         2
